 

 [image_002.jpg]

 

EXHIBIT 10.4

March 7, 2012

 

 

Vivian Liu

c/o Innovus Pharmaceuticals, Inc.

80 W. Sierra Madre Blvd., #392

Sierra Madre, CA 91024

 

Dear Ms. Liu:

 

We are pleased to offer you the position of President & Chief Executive Officer
of Innovus Pharmaceuticals, Inc., and its wholly-owned subsidiary, FasTrack
Pharmaceuticals, Inc., (together, the “Company”).

 

The following are your compensation terms:

 

Annual Salary:

 

You are entitled to receive $150,000, which will commence when the Company
raises an aggregate of $500,000, and will be retroactive to January 1, 2012.
Excluded from the calculation are the promissory notes issued by the Company in
2011.

 

Annual Bonus:

 

You are eligible to receive an Annual Bonus targeted at 30% of your base salary,
which is typically paid out in the first quarter following the bonus year.

 

Benefits:

 

You are entitled to medical and dental coverage and any other Benefits offered
by the Company. Until the Company sets-up its own plan, the Company will
reimburse you for your COBRA coverage from your previous employer.

 

You are entitled to 22 vacation days per year, which will commence with your
Annual Salary. You will receive an additional 2 vacation days for each
additional year of service at the Company.

 



T: (626) 241-2094 • F: (626) 604-3399 • www.innovuspharma.com • 80 W. Sierra
Madre Blvd., #392 • Sierra Madre, CA 91024

 



 

 

 

  2 [image_003.jpg]

 

Stock Compensation Targets:

 

Based on your holdings of 833,669 shares of the Company’s common stock, par
value $0.001 per share, (the “Common Stock”), you are entitled to receive
additional Common Stock that would give you 4%, and 6% ownership of the Company
on December 31, 2012 and December 31, 2013, respectively, calculated based on
shares outstanding on a fully-diluted basis.

 

The Stock Compensation Targets excludes any Common Stock that you acquire in the
open market or as a direct investment in the Company.

 

The achievement of the Stock Compensation Targets assumes your continuous and
uninterrupted employment with the Company.

 

Employment Contract:

 

The Board agrees to enter into an expanded Employment Contract with you when the
Company raises gross proceeds of $4 million or more.

 

Sincerely yours,

  

 

/s/ Ziad Mirza

Ziad Mirza, MD

Chairman of the Board

 

 

Accepted on 7th day of March, 2012

 

 

/s/ Vivian Liu

Vivian Liu

 



 

 